NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



In the Interest of Dk.C., Ds.C., and Dv.C.,   )
children.                                     )
                                              )
                                              )
S.C.,                                         )
                                              )
              Appellant,                      )
                                              )
v.                                            )   Case No. 2D18-4432
                                              )
DEPARTMENT OF CHILDREN AND                    )
FAMILIES and GUARDIAN AD LITEM                )
PROGRAM,                                      )
                                              )
              Appellees.                      )
                                              )

Opinion filed June 21, 2019.

Appeal from the Circuit Court for
Hillsborough County; Kim Hernandez
Vance, Judge.

Norman A. Palumbo, Jr., Tampa, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina Moore, Statewide Director of
Appeals, and Joanna Summers Brunell,
Appellate Counsel, Tallahassee, for
Appellee Guardian ad Litem Program.
ATKINSON, Judge

              S.C. (the Father) appeals a final order terminating his parental rights to his

children, Dk.C, Ds.C., and Dv.C.1 We accept the Department of Children and Families'

concession that the trial court erred in terminating the Father's parental rights based on

failure to personally appear at an adjudicatory hearing under section 39.801(3)(d),

Florida Statutes (2018).2 Section 39.801(3)(d) provides the following:

              If a parent appears for the advisory hearing and the court
              orders that parent to personally appear at the adjudicatory
              hearing for the petition for termination of parental rights,
              stating the date, time, and location of said hearing, then
              failure of that parent to personally appear at the adjudicatory
              hearing shall constitute consent for termination of parental
              rights.

              The Father appeared at an advisory hearing and was told that he must

appear in person at an adjudicatory hearing on a petition to terminate his parental rights

on July 23, 2018, or his parental rights might be terminated. Three days before the

scheduled adjudicatory hearing, however, counsel for the parties appeared at a hearing

without the parents and requested that the trial court continue the adjudicatory hearing.

The trial court granted the continuance and rescheduled the adjudicatory hearing to

August 22, 2018. The trial court stated, "On Monday[, July 23], we'll let the parents




              1The   order also terminated the Mother's parental rights to the Father's
three children and to a fourth child, J.M., who is not the Father's child. The parental
rights of J.M.'s biological father were also terminated. The Mother's and J.M.'s
biological father's parental rights are not before us in this proceeding. We note that
grounds for single parent termination existed for the Mother.
              2The Guardian ad Litem Program (GALP) filed an answer brief disagreeing
with the Department's concession of error and asking that we affirm the order
terminating the Father's parental rights. In the face of the plain language of section
39.801(3)(d), we find the GALP's arguments unavailing.
                                           -2-
know the new trial date." The Father failed to appear on July 23, 2018, and the trial

court entered a consent by nonappearance under section 39.801(3)(d) over the Father's

counsel's objection. Thereafter, the trial court entered a written order terminating the

Father's parental rights based upon his constructive consent.

              While the Father did fail to show up in court on July 23, 2018, the

adjudicatory hearing was no longer scheduled for that day. "[S]ection 39.801(3)(d) does

not permit a court to 'enter a consent' on account of a parent's failure to appear at any

hearing other than a properly noticed advisory or adjudicatory hearing." V.D.C. v. Dep't

of Children & Family Servs., 899 So. 2d 1193, 1194 (Fla. 1st DCA 2005). The trial

court—and the GALP on appeal—understandably emphasized that the Father was

unaware that the adjudicatory hearing date had changed because his attorney had been

unable to notify him of the continuance. However, the statute only allows the trial court

to deem a parent to have consented if the parent actually failed to "appear at the

adjudicatory hearing," not if he failed to appear at a time he had been told there would

be one.

              Because the Father had not failed to appear at an adjudicatory hearing

when the trial court entered the consent by nonappearance, the trial court erred when it

terminated his parental rights. Accordingly, we reverse the trial court's order to the

extent that it terminates the Father's parental rights and remand for further proceedings.

              Reversed in part and remanded.



SILBERMAN and BADALAMENTI, JJ., Concur.




                                           -3-